IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


ULISER GALDAMEZ, IN HIS OWN RIGHT        : No. 548 EAL 2016
AND AS ADMINISTRATOR OF THE              :
ESTATE OF OLGA GALDAMEZ, DEC.,           :
AND JAYLIN STEFFANY GALDAMEZ,            : Petition for Allowance of Appeal from
DEC.                                     : the Order of the Superior Court
                                         :
                                         :
           v.                            :
                                         :
                                         :
U-HAUL CO. OF PENNSYLVANIA, U-           :
HAUL INTERNATIONAL, INC. AMERICO,        :
JOVAN MARTIN, MIGUEL RIVERA,             :
ERJON MENI AND ERI VENDING CART,         :
INC. VICTORIA LEE, LATAJAH MINTON        :
AND SHALANDA WILSON, P/N/G               :
SAMIRA CHINA (A MINOR)                   :
                                         :
                                         :
           v.                            :
                                         :
                                         :
ULISER GALAMEZ, IN HIS OWN RIGHT         :
AND AS ADMINISTRATOR OF THE              :
ESTATE OF OLGA GALDAMEZ, DEC.,           :
AND JAYLIN STEFFANY GALDAMEZ,            :
DEC. KIMBERLY JUAREZ, A MINOR, BY        :
ELIDA JUAREZ, NATURAL GUARDIAN           :
                                         :
                                         :
PETITION OF: MIGUEL RIVERA AND           :
JOVAN MARTIN                             :


                                    ORDER



PER CURIAM

     AND NOW, this 18th day of April, 2017, the Petition for Allowance of Appeal is

DENIED.
[548 EAL 2016] - 2